Citation Nr: 1531846	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material information has been received to reopen a claim for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus type II, to include due to herbicide exposure.

3.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from March 1955 to January 1974.  The Veteran died in June 2012 and the appellant is the Veteran's wife, who has continued his appeal through substitution.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection diabetes mellitus type II, lung cancer, hypertension, and peripheral neuropathy of the bilateral lower extremities.

The Board notes that, in addition to the paper claims file, there are electronic records pertaining to the Veteran's claims.  These records have also been reviewed in conjunction with the following decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2009, the RO denied the Veteran's claim for service connection for diabetes mellitus type II.  The Veteran did not appeal, nor submit new and material evidence within one year of the denial.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the June 2009 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus type II.  

3.  Da Nang Harbor is not an inland waterway because it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  

4.  There is no historical evidence of extensive Agent Orange aerial spraying in Da Nang.

5.  The Veteran did not set foot on land in the Republic of Vietnam during the Vietnam War era, or serve on its inland waterways, and he was not otherwise exposed to an herbicide agent (to include Agent Orange) during service.
 
6.  Diabetes mellitus type II was not present within one year of the Veteran's discharge from service and is not etiologically related to service.

7.  Lung cancer was not present within one year of the Veteran's discharge from service and is not etiologically related to service.

8.  Hypertension was not present within one year of the Veteran's discharge from service and is not etiologically related to service.

9.  A diagnosis of peripheral neuropathy of the bilateral lower extremities has not been shown by the competent evidence of record at any time during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The June 2009 decision that denied the Veteran's claim for service connection for diabetes mellitus type II is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence having been received, the claim for service connection for diabetes mellitus type II is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  Diabetes mellitus type II was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Lung cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  Peripheral neuropathy was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - New and Material Evidence

With respect to the claim for new and material evidence for service connection for diabetes, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the appellant-cannot be prejudicial to her.  The Board is granting the new and material aspect of the appellant's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the appellant was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Duties to Notify and Assist - Service Connection

In correspondence dated in September 2011, prior to the February 2012 rating decision, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the appellant with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured. 

Regarding the Veteran's claimed disabilities, he was not afforded an examination for any of them to determine the nature and etiology of the disabilities.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the Veteran's claimed disabilities because there is no competent evidence, as will be explained below, that these conditions were incurred in service, to include by herbicide exposure, and the appellant has put forth no theory of entitlement other than that the disabilities were incurred by Agent Orange exposure.  Thus, remand for a VA examination is not necessary.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran and appellant both declined to testify before a Veterans Law Judge.  Therefore, the duties to assist have been met. 

New and Material Evidence

In June 2009, the Veteran's claim for service connection for diabetes was denied because there was no evidence of an event in service which caused or aggravated the Veteran's diabetes.  Evidence of record at the time of that decision included service treatment records, personnel records, and a June 2007 diabetes examination.  
The Veteran did not submit an appeal regarding the June 2009 rating decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the June 2009 decision became final.

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In July 2011, the Veteran contacted VA and indicated his intent to reopen his previously denied claim.  In February 2012, the RO denied the claim.  The appellant filed a timely appeal.  

Since the June 2009 Rating Decision, evidence submitted includes VA Medical center (VAMC) records; a Defense Personnel Records Information Retrieval System (DPRIS) response; and a copy a paper entitled the Da Nang Harbor Report submitted by the appellant, which is a white paper contending that Da Nang Harbor was exposed to dioxin during the Vietnam War.  

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the June 2009 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between the Veteran's service and his diabetes during the appeal period, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for diabetes mellitus type II is warranted and to that extent only the appeal is granted. 

Analysis- Service Connection and Presumption of Agent Orange Exposure

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2014), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. (2008), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam," to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

Here, the appellant contends that the Veteran should be afforded the presumption of exposure to Agent Orange, because he served in Da Nang Harbor.  She has not contended that he set foot on land in Vietnam.  

In May 2007, a Personnel Information Exchange System (PIES) response was completed after a request to furnish dates of service in Vietnam.  The response was that it was unable to be determined whether or not the Veteran had in-country service in Vietnam.  The response also noted the Veteran served aboard the USS Cone which was in the official waters of the Republic of Vietnam from January 14 - 29, 1968; February 6 -22, 1968; March 3-7, 1968; and April 11-May 1, 1968; however, this did not provide conclusive proof the Veteran was in-country.  

While the USS Cone is noted to have been docked to a pier in Da Nang Harbor on December 11, 1972, the Veteran did not serve on the Cone during that time.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated December 2014.  He was on the Cone from May 1965 to December 1968 and then again from June 1973, but personnel records show that in December 1972 the Veteran was serving on the USS Macdonough, which is not listed as a ship eligible for the presumption of Agent Orange herbicide exposure based on operations at any point during the Vietnam period.  

A February 2012 VA memorandum stated that VA was unable to verify in country service in Vietnam based on personnel records; the statement that the Veteran made that he was exposed to Agent Orange; a PIES response that only stated the USS Cone was in the Official waters of Vietnam; and the C&P Vietnam Navy Ship Agent Orange site which did not list the USS Cone as one of the ships associated with service in Vietnam and exposure to herbicide agents at the time.  

The Veteran also submitted a computer printout regarding the USS Cone printed in April 2012 showing the ship was in Da Nang Harbor in 1968.  

A July 2013 Defense Personnel Records Information Retrieval System request noted that they had reviewed the command history for the USS Cone, and that the deck logs did not document that personnel stepped foot in Vietnam in 1968.  

The Board notes that the appellant has also referenced an internet article to support her contention regarding the Veteran's alleged herbicide exposure during his time in Vietnam entitled The Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam, published by the Blue Water Navy Vietnam Veterans Association.  This report addresses contamination levels in Da Nang Harbor due, in part, to Ranch Hand aircraft spraying of chemical defoliants, and confirmed run-off levels for dioxin and other herbicides in the area were of a higher concentration due to particles being washed down from higher land into streams and rivers, being sprayed from above, and being leaked from airplanes into the harbors and bays that feed into the China Sea.

While the appellant contends that this report demonstrates that the Veteran was exposed to Agent Orange in Vietnam, the findings of the Da Nang Harbor Report and the Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast have been already been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 

In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on a 2002 study conducted for the Australian Department of Veterans Affairs.  This report suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"

Accordingly, the Da Nang Harbor Report is not sufficient evidence to support the appellant's assertions that the Veteran was exposed to herbicides while on board the USS Cone, or any other ship during his service.  The findings of the Da Nang Harbor Report are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off-shore.

Finally, the Board acknowledges Gray v. McDonald, 13-3339 (U.S. Vet. App. Feb. 25, 2015), in which the Court of Appeals for Veterans Claims held that VA should determine its definitions of open deep-water harbors versus inland waterways in a manner consistent with 38 C.F.R. § 3.307(a)(6)(iii) and the emphasis on probability of exposure to herbicides.  To that end, VA's Veterans Benefits Administration Compensation Service (CS) has clarified its approach to defining Vietnam's inland waterways, and has found that Da Nang Harbor is not considered to be inland body of water subject to the presumptions of herbicide exposure, because it is open to the sea with extensive entry distance for easy access; not connected to a major inland river; not long or narrow; it has a deep water channel for easy ship anchorages; and there is no historical evidence of extensive Agent Orange aerial spraying in Da Nang.  Overall, Da Nang Harbor is not an inland waterway because it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  Additionally, there is no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal.  

Therefore, the appellant is not afforded the presumption of herbicide exposure for any of the Veteran's claims.  As exposure has not been found, service connection is not warranted for any disability based on the herbicide presumptions, to include the disabilities on appeal (diabetes mellitus, lung cancer, hypertension, and peripheral neuropathy).  This determination, however, does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.  Even if the Board is unable to find in favor of presumption service connection, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, direct service connection for each of the claimed disabilities will be addressed below.  

Diabetes Mellitus Type II

The Veteran's June 2007 VA examination notes an unclear age of onset for diabetes.  The Veteran stated he was told his sugar was high, but he never treated it.  It was noted to be stable and treated with diet alone.  There were no symptoms of diabetic related peripheral vascular disease in the lower extremities; symptoms of peripheral neuropathy related to diabetes, diabetic nephropathy, or any other diabetes related symptoms.  Another VAMC record noted that the Veteran developed his diabetes in January 2008.  

As stated above, with respect to the Veteran's contentions that he was exposed to herbicides while serving in Da Nang Harbor, the presumption of herbicide exposure does not apply in the instant case.  

With respect to the presumption for chronic diseases, the Board notes that although the exact date of diagnosis is unclear, the evidence points to 2007 as the earliest recorded diagnosis, which is long after the Veteran's 1974 separation.  As there is no evidence that the diabetes was diagnosed within the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309, presumptive service connection for chronic disease is not warranted. 
Regarding direct service connection, the claims file contains multiple records regarding the Veteran's diabetes mellitus type II.  Therefore, Hickson element (1), a current disability, is met. 

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of complaints of diabetes type II or associated signs or symptoms.  Indeed, the Veteran did not indicate that he had diabetes during service or even that he experienced symptoms thereof.  Furthermore, as discussed at length above, the Board does not find affirmative evidence of exposure to herbicides.  Therefore, Hickson element (2) is not be met; service connection cannot be granted on a direct basis. 

In short, the Board finds that the preponderance of the evidence is against this claim. The record fails to establish that the Veteran was exposed to herbicides while serving in the Navy.  The Board has considered the appellant's contentions; however, her opinion is outweighed by the official record, which fails to document that he was exposed to herbicides in service.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2014).

Lung Cancer

Service treatment records reveal that the Veteran complained in March 1971 of chest pain that was sharp and stabbing and had been lasting two to three months.  The Veteran again complained of chest pain in January 1972.  The clinician noted the impression was of chest pain with an etiology of possible muscle spasm aggravated by anxiety.  His lungs were clear and he had a normal EKG.  He further complained of chest pain in August 1973.  The remainder of the service treatment records are negative for complaints or treatment referable to the lungs, or for any lung pathology. 

Post-service records include a June 2011 biopsy that confirmed that the Veteran had lung cancer.  

April 2012 VAMC treatment records note a clinician stating that his office assisted Veterans in their attempts to get service connection due to the possibility of Agent Orange exposure during their service; and noted the Veteran was on the USS Cone in Da Nang in January 1968.  He stated that review of the records support that the Veteran's lung cancer was just as likely as not related to his service during the Vietnam War.  

With respect to the presumption for chronic diseases, the Board notes that the Veteran's first diagnosis of lung cancer was a June 2011 biopsy.  Although the Veteran had notations of chest pain in service, there is no medical evidence that this pain was due to lung cancer, as the clinician noted the impression was of chest pain with an etiology of possible muscle spasm aggravated by anxiety.  His lungs were clear and he had a normal EKG.  Therefore, this diagnosis is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  Presumptive service connection for chronic disease is not warranted. 

Regarding direct service connection, the claims file is replete with records regarding the Veteran's lung cancer and treatment.  Therefore, Hickson element (1), a current disability, is met. 

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of complaints of lung cancer.  Indeed, the Veteran did not indicate that he had lung cancer during service or even that he experienced symptoms thereof.  In this context, the Board notes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to lung cancer, or symptoms reasonably attributable thereto.  While the Veteran had multiple notations of chest pain in service, there were no lung abnormalities found and his lungs were noted to be clear.  The examiner in that instance noted the Veteran was likely suffering from anxiety, which was causing the chest pain.  Furthermore, as discussed at length above, the Board does not find affirmative evidence of exposure to herbicides.  The Board notes that although the Veteran's clinician provided the April 2012 statement that the Veteran's lung cancer was as likely as not related to service in Vietnam, this based on the assumption that the Veteran was presumed exposed to herbicides, which he has been found not to be.  The clinician offered no other rationale for this statement, or a reason why he felt the Veteran was exposed to herbicides other than the presumption of exposure, and therefore it cannot be considered probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Therefore, exposure to herbicides is not established. Therefore, Hickson element (2) is not be met; service connection cannot be granted on a direct basis. 

In short, the Board finds that the preponderance of the evidence is against this claim.  The record fails to establish that the Veteran was exposed to herbicides while serving in the Navy.  The Board has considered the appellant and the Veteran's contentions; however, their opinions are outweighed by the official record, which fails to document that the Veteran was exposed to herbicides in service.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2014).

Hypertension 

As a preliminary note, while the appellant contends that the Veteran's hypertension is related to Agent Orange exposure, hypertension is not one of the presumptive diseases listed under 38 C.F.R. § 3.3099(e), and in fact, Note 3 specifically excludes hypertension.  Regardless, the Veteran, as shown above, has not been afforded the presumption of Agent Orange exposure. This determination, however, does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.  Even if the Board is unable to find in favor of presumption service connection, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As noted above, the service treatment records show treatment for chest pain due to anxiety on three occasions during service.  After cardiac consultation, the etiology was noted to be musculoskeletal in nature.  Otherwise, service treatment records include multiple blood pressure readings, with systolic readings between 104 and 128, and diastolic readings between 68 and 88.  One exception was the Veteran's enlistment examination, in which a reading of 150 over 90 was noted.  This appears to be an outlier, given the remainder of the readings throughout service.  

VAMC treatment records note the Veteran as having hypertension, although the onset date is unclear. 

With respect to the presumption for chronic diseases, the Board notes that the Veteran's date of diagnosis is unclear; however, there are no records indicating that the Veteran was diagnosed with hypertension in service, or within one year of service.  Presumptive service connection for chronic disease is not warranted. 

Regarding direct service connection, the claims file has VAMC records noting hypertension.  Therefore, Hickson element (1), a current disability, is met. 

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of complaints of hypertension.  Indeed, the Veteran did not indicate that he had hypertension during service or even that he experienced symptoms thereof.  While the Veteran had multiple notations of chest pain in service, they were attributed to musculoskeletal causes.  Also, there was no abnormal blood pressure readings, or any indication that his chest pain condition was related to heart problems.  The examiner in that instance noted the Veteran was likely suffering from muscle spasms and anxiety, which was causing the chest pain.  By VA regulation,  the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  The Veteran's levels did not reach that level in service, nor did he experience symptoms that would suggest a problem with elevated blood pressure.  Therefore, Hickson element (2) is not be met; service connection cannot be granted on a direct basis. 

In short, the Board finds that the preponderance of the evidence is against this claim.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2014).
Neuropathy

The appellant essentially contends that Veteran had peripheral neuropathy due to Agent Orange exposure.

A June 2007 VA examination of the Veteran's spine noted the Veteran experienced no numbness, paresthesias or foot weakness.  Upon sensory examination his lower extremities were all normal. 

An August 2011 Agent Orange History and Physical Examination noted that the Veteran had diabetes mellitus II, hypertension, and cancer, but no neuropathy.  There were no neurological findings.  

Simply stated, there is no evidence that the Veteran was treated for or had peripheral neuropathy since leaving service, at any point during the appeal.  The Veteran and appellant submitted no medical evidence that he had diagnosis of any peripheral neuropathy. 

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. 3.303 (2014).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). That said, there is no clinical evidence in the claims file diagnosing peripheral neuropathy in accordance with applicable law. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As there is no competent medical evidence of record indicating the presence peripheral neuropathy at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as peripheral neuropathy is not clinically demonstrated, there is no need to discuss whether such is related to claimed injuries in service or to the Veteran's contended Agent Orange exposure. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


















	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is reopened.

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for lung cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, is denied





____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


